1. The verdict is amply supported by the evidence.2. While on a motion for a continuance in a criminal case on the ground of the absence of a witness, the presiding judge should not disbelieve the oath of the defendant as to what such witness will swear, except on the strongest sort of evidence, if at all,- yet where the testimony of such witness, if present, would merely be cumulative and would not contradict the testimony for the state on any controlling point in the case, this court will not control the discretion of the presiding judge in refusing a continuance.3. The venue being proved and there being no denial of it by any witness, there was no error in refusing to charge a hypothesis that it had not been so proved.